The present application filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions. 
Response to amendment
	This action is responsive to amendment filed on 2/15/22.  Claims 1-28 are pending.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kott et al (USPN. 2006/0190281).

Regarding claims 1 and 14, Kott discloses,
a communication interface configured to communicate with a social gifting application server to receive information regarding a first user of a social gifting application served by  the social gifting application server (fig. 1, 2, 3 and 4, social network, user to user and user to network components, and item 340, gift trade/exchange component);
a database configured to store information, the information comprising activity of the first user in the social gifting application giving gifts to others and activity of the first user in the social gifting application inviting others to use the social gifting application (fig. 4 and 12, par. 33 and 42, Database, user activity stored, users and network, “gift giving activity”, “interactions with others”, “trading history”);
	at least one processor (fig. 15); and
	at least one memory storing instructions which, when executed by the at least one processor, cause the system to (fig. 15):
determine, based on predetermined rules and the information, that the first user qualifies for a reward in the social gifting application based on the activity of the first user  in the social gifting application,  giving gifts to others and the activity of the first user in the social gifting application inviting others to use the social gifting application, wherein the reward comprises at least one of: special offers, discounts, incentives, or availability of more gifts (pars. 33 and 58, “good behavior is rewarded by the social network, good users, “allocating assets to the users… to make the social network more enjoyable and worthwhile”), and
notify the social gifting application server of the reward for the first user (pars. 9 and 58, user is rewarded by the server for good behavior).

2. Kott discloses, wherein the request to give the gift is granted in a case where the first user score is greater than or equal to the first baseline passing score and the second user score is greater than or equal to the second baseline passing score, (par. 45, meeting the threshold permits the users to perform certain actions in the social network that could otherwise be restricted, such as gifting and interchanging/exchanging gifts between users, Kott), and 
wherein the request to give the gift is revoked in a case where the first user score is less than the first baseline passing score or the second user score is less than the second baseline passing score (pars. 45, not meeting the threshold).
	
3. Kott discloses the system wherein the information includes a request from the first user to give a gift to a second user and includes user data indicative of social network activity of the firs user and of the second user, wherein the at least one memory stores further instructions which, when executed by the at least one processor, cause the system to (fig. 1, 2, 3 and 4, social network, user to user and user to network components, and item 340, gift trade/exchange component):
	determine based on the predetermined rules and the social network activity of the first user and the second user, a first score for the first user and a second score for the second user, compare the first score to a first baseline passing score, compare the second user score to a second baseline passing score, and determine a gift score for the gift and compare the gift score to a third baseline passing (par. 61, content rating by users, where a baseline is equated to a threshold distinction between good and bad rating scores).

4. Kott discloses a social gifting rewards engine database configured to store the first user score, the second user score, and the gift score (pars. 45 and 56, users and items scores).

5. Kott discloses wherein the gift score is determined by determining a first difference between the first user score and a first baseline score, determining a second difference between the second user score and the second baseline score, summing the first and second differences to obtain a third difference, and subtracting the third difference from a third baseline score (par. 45, meeting the threshold permits the users to perform certain actions in the social network that could otherwise be restricted, such as gifting, wherein a plurality of users are compared to the other users using threshold and differences).

6. Kott discloses, wherein the request to give the gift is granted in case where the gift score is greater than or equal to the third baseline passing score (par. 45, meeting a threshold permits the users to perform certain actions in the social network that could otherwise be restricted), and
wherein the request to give the gift is revoked in a case where the gift score is less than the third baseline passing score (par. 45, not meeting the threshold results from not meeting the score/threshold).

7. Kott discloses, wherein the predetermined rules associate positive user data with a positive point value and negative user data with a negative point value based on a user type (pars. 42 and 45, meet threshold in good behavior rating).

8 and 13. Kott discloses, wherein  the first user score is determined by adding the positive or negative point value to a first user baseline score, and wherein the second user score is determined by adding the positive or negative point value to a second user baseline score by server/operator (pars. 42 and 45, met threshold add positive value for positive behavior rating and reverse for negative behavior, rewarded for enhancing experience).

9. Kott discloses wherein the social gifting application server hosts social gifting applications configured to run on user devices (figs. 3 and 4, social network management and user).

10. Kott discloses wherein the social gifting application server accesses at least a portion of the information from an external device, wherein the external device is at least one of an external data source serer or social network server (fig. 4, social network management modules on user and server side interchange information based on users interacting from different devices, i.e., one user rating another, see par. 45, in addition see (par. 73, communicating between server and client using a communication framework enabling communicating local client data and local server data exchange).

11. Kott discloses wherein the communication interface includes at least one common object configured to convert user data from the external device into a form usable by the system (par. 73, communicating between server and client using a communication framework enabling communicating local client data and local server data exchange).

12. Kott discloses wherein the at least one memory stores further instructions which, when executed by the at least one processor cause the system to allow an operator to set the first and second baseline passing scores  (pars. 42 and 45, user interactions affect user trust and reliability, wherein the social server establishes the thresholds for positive feedback and experience).

Regarding claim 26, Kott discloses,
	A social gifting application server configured to receive a request from a first user to give a gift to a second user (fig. 1, 2, 3 and 4, social network, user to user and user to network components, and item 340, gift trade/exchange component);
	A social gifting rewards engine server in communication with the social gifting application server via a network, the social gifting rewards engine server including (fig. 1, 2, 3 and 4, social network, user to user and user to network components, and item 340, gift trade/exchange component on user/server side);
a communication interface configured to communicate with a social gifting application server to receive information regarding a first user of a social gifting application served by  the social gifting application server (fig. 1, 2, 3 and 4, social network, user to user and user to network components, and item 340, gift trade/exchange component);
a database configured to store information, the information comprising activity of the first user in the social gifting application giving gifts to others and activity of the first user in the social gifting application inviting others to use the social gifting application (fig. 4 and 12, par. 33 and 42, Database, user activity stored, users and network, “gift giving activity”, “interactions with others”, “trading history”);
	at least one processor (fig. 15); and
	at least one memory storing instructions which, when executed by the at least one processor, cause the system to (fig. 15):
determine, based on predetermined rules and the information, that the first user qualifies for a reward in the social gifting application based on the activity of the first user  in the social gifting application,  giving gifts to others and the activity of the first user in the social gifting application inviting others to use the social gifting application, wherein the reward comprises at least one of: special offers, discounts, incentives, or availability of more gifts (pars. 33 and 58, “good behavior is rewarded by the social network, good users, “allocating assets to the users… to make the social network more enjoyable and worthwhile”), and
notify the social gifting application server of the reward for the first user (pars. 9 and 58, user is rewarded by the server for good behavior).

27. Kott discloses external device configured to provide user data to the social gifting rewards server (pars. 45 and 56, users and items scores from multiple social networks).

28.  Kott discloses the external device is at least one of an external data source server and a social network server (fig. 1, 2, 3 and 4, social network, user to user and user to network components use local and remote sources, and item 340, gift trade/exchange component).

Regarding method claims 15-25, they comprise substantially the same subject matter as rejected system claims 2-13 above, and are therefore rejected on the merits.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of social networking:
Kassaei (USPN. 2011/0173095) 		Cheuoua (USPN. 2010/0268655)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 13, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153